Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections. Firstly, the rejections under 35 U.S.C. 112(a) are overcome by the amendment to the claims incorporating the limitations of claims 2 and 3, which were not included in the rejection, drawn to specific structural features (motifs) and amino acid substitutions for the recited function in conferring herbicide tolerance to the novel PPO inhibiting phenylpyridine herbicide of formula (I). 
Claims 2-3, and 5-11 are free of the prior art, because there is no prior art reasonably teaching or suggesting the claimed method of weed control comprising applying PPO inhibiting phenylpyridine herbicide of formula (I) to a plant having a protoporphyrinogen oxidase (PPO) polypeptide which is resistant or tolerant to said herbicide. 
The closest prior art is Patent No. 10041087 (published in 2014) which teaches a method for controlling weed comprising applying an effective amount of a benzoxazinone-derivative herbicide to plants that comprises a herbicide-tolerant mutant protoporphyrinogen oxidase (PPO) enzyme comprising an amino acid substitution at a position corresponding to position Leu397 of SEQ ID NO:2 and an amino acid substitution at a position corresponding to position Phe420 of SEQ ID NO:2, wherein the amino acid corresponding to position Leu397 of SEQ ID NO:2 is substituted with aspartate, glutamate, or glutamine, and wherein the amino acid corresponding to position Phe420 of SEQ ID NO:2 is substituted with valine or methionine. The prior art SEQ ID NO: 2 is the same sequence as the instant SEQ ID NO: 1, whereas the prior art F420 and L397 are those defined in the instant claim 2 and 3 at items b) and c). However, there is no prior art teaching or suggesting the novel herbicide chemical represented in phenylpyridine herbicide of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2-3 and 5-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663